— Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered February 23, 2010 in a personal injury action. The order denied the motion of defendants Condren Realty Management Corp., Syracuse Intown Houses, Inc., and Townsend Tower Associates for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 3, 2011,
It is hereby ordered that said appeal is dismissed without costs upon stipulation.
All concur except Pine, J., who is not participating. Present— Centra, J.P., Carni, Sconiers and Pine, JJ.